Citation Nr: 0727288	
Decision Date: 08/30/07    Archive Date: 09/11/07	

DOCKET NO.  05-17 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the VARO in Roanoke, Virginia, that, in pertinent part, 
granted service connection for bilateral hearing loss and 
assigned a noncompensable disability evaluation, effective 
September 1, 2003, the day following the veteran's retirement 
from active service.  The case was previously before the 
Board in February 2007 at which time it was remanded in 
pertinent part so that the veteran might undergo a VA 
audiological examination.  The requested examination was 
accomplished in March 2007.  The case has returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.

2.  The competent medical evidence of record reflects that 
the veteran's bilateral hearing loss is manifested by level I 
hearing impairment in the left ear and level I in hearing 
impairment in the right ear during the entire appeal period.

CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
evaluation for bilateral hearing loss are not met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Part 
4, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim, the Board initially finds that VA 
has met all statutory and regulatory notice and duty to 
assist provisions required by the Veterans Claim Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2005) 
(outlining VCAA notice requirements).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) stated in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  It is 
the consensus opinion within VA that claims for increased 
ratings also require adequate notification and assistance.

Communications of record reveal that VA has satisfied these 
mandates.  A May 2004 communication from the RO apprised the 
veteran of the information and evidence needed to 
substantiate his claim.  In March 2007 the veteran was sent a 
letter from the Appeals Management Center in Washington, 
D.C., informing him he would be scheduled for an examination 
in connection with his appeal.  He was specifically told that 
if he had any evidence in his possession that pertained to 
his claim, he was to send it to VA.  He was also informed how 
VA determines a disability rating and an effective date once 
a claim is granted.  

With regard to the duty to assist him, the record reveals he 
was accorded an authorized examination in May 2004.  
Subsequent to the Board's recent remand, he was accorded 
another audiologic examination by VA in March 2007.  The 
reports of those examinations are thorough in nature and more 
than adequate for the purposes of deciding the appeal.  
Additionally, the Board notes the veteran had the opportunity 
to provide testimony in his own behalf at a hearing before 
the undersigned in Washington, D.C., in May 2006.  A 
transcript of the proceedings is of record and has been 
reviewed.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), proper VCAA notice must 
"precede an initial unfavorable [agency of original 
jurisdiction] decision on a service connection claim."  In 
this case, VA provided such notice in a May 2004 
communication to the veteran, a time several months prior to 
the rating decision in September 2004.

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and assist the veteran, and thus, no 
additional assistance or notification is required at this 
time.

Pertinent Laws and Regulations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two evaluations should 
be assigned under a particular diagnostic code, the higher 
evaluation is assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
VA's Rating Schedule due to numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule 
provides a table (VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Testing 
for hearing loss is conducted by a State licensed 
audiologist, and the testing is to include a controlled 
speech discrimination test (Maryland CNC).

The evaluation is based upon the combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone threshold at 1000, 2000, 
3000, and 4000 Hertz, divided by 4.  See 38 C.F.R. § 4.85.  
Table VII in the Rating Schedule is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, the 
horizontal rows representing the ear having better ear and 
vertical columns representing the ear having the poorer 
hearing.  The percentage evaluation is indicated where the 
row and the column intersect.  Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, and so forth, or 
when indicated under the provisions of 38 C.F.R. § 4.86.  See 
38 C.F.R. § 4.85(c).  Copies of the pertinent tables were 
provided to the veteran in the May 2007 supplemental 
statement of the case.

When the pure tone thresholds in each of the 4 specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either table 
VI or table VIa, whichever results in a higher numeral.  Each 
ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either table VI, or VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

The veteran can attest to factual matters of which he has 
first hand knowledge, for example, experiencing pain, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, as a lay person, the veteran 
has not been shown to be capable of making medical 
conclusions.  Accordingly, his statements regarding the 
severity of his hearing loss are not competent, at least as 
to the measurable level of hearing loss that must be provided 
by the appropriate testing for VA rating purposes.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  In other words, 
even though a veteran is competent to report that he has 
difficulty hearing, he is not competent to state the level of 
hearing loss at the specific decibel levels required for 
evaluation under VA's Rating Schedule.

Factual Background and Analysis

The pertinent medical evidence of record includes a report of 
an authorized audiological evaluation accorded the veteran in 
May 2004.  The veteran was wearing hearing aids that he 
received in 1994.  Pure tone audiometric testing revealed 
mild to moderate sensorineural hearing loss bilaterally.  
Pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
35
60
65
55
53.75
LEFT
30
50
60
60
50

Using the Maryland CNC word list, speech discrimination 
revealed speech recognition ability of 96 percent in the 
right ear and 92 percent in the left ear.  Under the rating 
criteria, the examination results constitute level I hearing 
in the right ear and level I hearing in the left ear.  When 
combined, the result is a noncompensable or zero percent 
disability evaluation.

The veteran was accorded an audiologic examination by VA in 
March 2007.  At that time the results of pure tone tests in 
the right ear showed normal hearing at 250 and 5000 Hertz 
with a mild to moderately severe sensorineural hearing loss 
from 1000 to 8000 Hertz.  In the left ear the results showed 
normal hearing from 250 to 1000 Hertz, with a mild to 
moderately severe high frequency sensorineural hearing loss 
from 2000 to 8000 Hertz.  Speech recognition was described as 
excellent bilaterally.  The pure tone results were as 
follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
30
50
60
60
50
LEFT
25
40
60
65
48

Speech recognition was 94 percent correct in each ear.  Under 
the rating criteria, the examination results constitute level 
I hearing in each ear.  Again, when combined, the result is a 
noncompensable or 0 percent disability evaluation.  The 
examiner at the time of the March 2007 examination indicated 
that the audiogram results were not subsequently different 
from those on the 2004 examination.  Diagnoses were mild to 
moderately severe sensorineural hearing loss in the right ear 
and mild to moderately severe high frequency sensorineural 
hearing loss in the left ear.  It was indicated no medical 
follow up was indicated for rating purposes.  In view of the 
foregoing, the evidence is against the claim for a 
compensable disability rating for the veteran's bilateral 
hearing loss at any time during the appeal period.  
Accordingly, the benefit sought on appeal must be denied.  
Should the veteran experience any further decrease in his 
hearing loss, he may file another claim for an increased 
rating at that time.


ORDER

An initial compensable disability evaluation for bilateral 
hearing loss is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


